Citation Nr: 1141581	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-12 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from September 1990 to September 2000 in the United States Navy.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  Jurisdiction of the claims file was subsequently transferred to the RO in St. Petersburg, Florida, as the appellant was residing in Florida.  Since that time, the appellant has relocated to Rahway, New Jersey.  

When the claim originally came before the Board, the issue on appeal was entitlement to an initial compensable rating for hypertension prior to September 26, 2006, and an initial rating in excess of 10 percent thereafter.  Upon reviewing the case file, the Board determined that the evidence insinuated that the appellant was unemployable due to the symptoms and manifestations produced by his service-connected hypertension.  In accordance with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Board found that it had jurisdiction over the issue of entitlement to a TDIU as part and parcel of the appellant's initial rating claim.  

As such, that issue was included when the Board issued a Decision/Remand in June 2010.  In that action, the Board awarded a 10 percent disability rating for hypertension from the date of the appellant's claim for benefits; it was also determined that the medical evidence of record did not support the assignment of a disability rating in excess of 10 percent for any time period covered by the appeal.  The second issue, that involving entitlement to a TDIU, was returned to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The claim has since been returned for appellate review by the Board.  

Regrettably, the appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

As indicated above, the Board remanded the issue of entitlement to a TDIU to the AMC in July 2010.  One of the purposes of the remand was to obtain additional medical evidence concerning the appellant's ability to work and the effect of his service-connected disabilities on his ability to be employed.  The record shows that as a result of the Board's taskings, two medical examinations were accomplished.  A hypertension examination was performed in December 2010 and a neurological examination for the appellant's service-connected headache disability was done in August 2011.  The results of both examinations are of record.

A further review of the hypertension examination reveals that the examiner referenced the reviewing of VA "electronic records".  A further analysis of the information contained in the claims file reveals that while the examiner referenced a review of the appellant's VA electronic records, actual hard-copy duplicates of the computer files are not of record.  Because there is a lack of these records, the Board does not have the ability to review those records when it evaluates the appellant's claim now before it.  Since these records are missing and because they may have an impact on whether benefits may be granted to appellant, the Board concludes that the claim must once again be returned to the RO/AMC so that these records may be obtained and included in the claims file for review.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993); and Hyatt v. Nicholson, 21 Vet. App. 390 (2007) [In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.]

A further review of the claims folder suggests that the appellant may have received vocational rehabilitation benefits from the VA.  That is, the claims folder contains a September 2009 VA neurological examination that states the following:

	. . . The veteran at present is in a biomedical engineering school for the past eight months in Jacksonville due to vocational rehabilitation and he had to lose at least three weeks of classes every year. . . .

Although the examiner mentioned that the appellant was received vocational rehabilitation benefits, the claims folder is negative for any vocational rehabilitation records.  VA's duty to assist the appellant in the development of his claim includes making reasonable efforts to obtain relevant records that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010).  In accordance with these provisions, the Board finds that a remand of this case is warranted, so the RO/AMC can ensure that all available VA and non-VA treatment records are obtained, to particularly include the appellant's VA vocational rehabilitation records.  See 38 C.F.R. § 3.159(c) (2011); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).  The Board believes that these vocational rehabilitation records should be obtained and included with the claims folder because they may contain information concerning the appellant's ability to obtain and maintain gainful employment.  

Additionally, the appellant has asserted that he left his last job with the US Navy because he could not pass a qualifying physical for the position he formerly held.  He stated that, most recently to the doctor who examined the appellant in December 2010, that his hypertension (and perhaps the medications used for the treatment of the condition) prevented him from passing the employment physical.  Despite the appellant's assertions, the claims folder is negative for a copy of the failed physical or notice from the Department of the Navy that he could no longer be employed for the Department because of the failed physical.  The Board believes that such information, if available, directly impacts the appellant's claim for entitlement to a TDIU.  That is, if his previous employer furloughed or fired the appellant because of his service-connected disability, such information should be contained in the claims folder and reviewed by a medical professional prior to the issuance of a decision on the merits of the claim.  Said review of this pertinent information by a medical professional may impact the examiner's opinion as to whether the appellant's service-connected disabilities prevent the appellant from obtaining and maintaining gainful employment.  Hence, the claim will also be remanded so that this information may be obtained.  

With respect to whether the appellant's various service-connected disabilities prevent him from obtaining and maintaining gainful employment, the Board notes that a general medical examination has not been accomplished that would assess the impact of the disabilities on his ability to work.  While two medical examinations of the appellant were performed in December 2010 and in August 2011, and each examiner stated that a specific disability did not prevent the appellant from obtaining and maintaining gainful employment, neither doctor provided an opinion as to whether the disabilities together, along with the medications taken for the control and treatment of the conditions, affected the appellant's ability to be employed.  As such, the Board believes another thorough and contemporaneous medical examination which takes into account all service-connected disabilities and all of the records of prior medical treatment may be accomplished so that the evaluation will be a fully informed one in regards to the appellant's claim.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board further believes that such information will assist the Board in making a determination as to whether the appellant's disabilities entitled him to a total disability rating. 

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

1.  The RO/AMC shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant must be included in the claims file for review.  The appellant shall be specifically asked to provide any information he may have with respect to any employment positions he has attempted to obtain but has been denied because of his physical disabilities.  The appellant should also be asked to provide any information concerning the job he had with the US Navy that was purportedly terminated because of his service-connected hypertension.  The RO/AMC should request from the appellant a copy of any termination paperwork he might have along with a copy of any failed physical examination.  All information obtained should be included in the claims folder for review.  

2.  The RO/AMC shall contact the appellant and ask that he identify all sources of medical treatment received since June 2010 for his service-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The RO/AMC shall specifically ask for the names and locations of all of the appellant's private care providers (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) must then be requested.  All records obtained shall be added to the claims file.  If requests for any private treatment records are not successful, the RO/AMC must inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

3.  The RO/AMC shall request that a social and industrial survey be undertaken in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The individual who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to his employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified. 

4.  The appellant's complete VA Vocational Rehabilitation and Education file shall be obtained and associated with the claims file.  The RO/AMC must ensure that copies of any letters and electronic mail messages sent to the appellant are integrated into the file.  If the appellant's VA Vocational Rehabilitation and Education file has been destroyed or retired, the claims file shall be annotated and the appellant notified of this so that he may have the opportunity to submit any vocational information he may have.  See 38 C.F.R. § 3.159(e) (2011).

5.  After the appellant's medical records, vocational rehabilitation records, and any other records concerning the appellant's termination of employment by the US Navy have been obtained and included in the claims file for review, the RO/AMC shall make arrangements with the appropriate VA medical facility for the appellant to be afforded the appropriate examination(s) to provide an assessment as to the effect of the service-connected disabilities on the appellant's ability to obtain and maintain employment.  All indicated tests or studies deemed necessary should be done.  The claims file and this REMAND must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims file.  The examiner shall perform any tests or studies deemed necessary for an accurate assessment.  The examiner must give detailed clinical findings of all symptomatology found on examination. 

Additionally, the examiner is directed to render an opinion as to whether the appellant's service-connected disabilities (headaches and hypertension), and the medications he takes for said conditions, in toto, prevent him from being gainfully employed, or whether a nonservice-connected disability (or disabilities) prevents him from being gainfully employed.  In doing so, the examiner should acknowledge the appellant's reports of symptomatology. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's two service-connected disabilities prevent him from obtaining and maintaining gainful employment this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  The results proffered by the examiner must reference the complete claims file and any inconsistent past opinions given.  It is requested that the results of the examination be typed and included in the claims file for review. 

6.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

7.  Thereafter, the RO/AMC shall readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a Supplemental Statement of the Case.  The RO/AMC is reminded that in making a determination with respect to extraschedular considerations, it must explain the reasons for referring or not referring the matter to the Director, VA Compensation and Pension.  That discussion must be included in the Supplemental Statement of the Case reasons and bases.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue on appeal. 

An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence which may be dispositive of the appeal.  The appellant is placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

